              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EUGENE NICHOLAS,                               No. 4:18-CV-01631
individually, and Heidi L. Worden
jointly d/b/a Nicholas Farms,                  (Judge Brann)
HEIDI L. WORDEN,
individually, and Eugene Nicholas
jointly d/b/a Nicholas Farms,
LYNN R. HOTTLE,
individually, and d/b/a Hottle
Livestock,

              Plaintiffs,
       v.

JEFFREY SNIDER,
VALERIE SNIDER,
CAV FARMS, INC.,
MEDIO CIELO, LLC,

             Defendants.

                                    ORDER

      AND NOW, this 31st day of May 2019, in accordance with the

accompanying memorandum opinion, IT IS HEREBY ORDERED that

Defendants’ Motion to Amend/ Correct Answer to Complaint, April 8, 2019, ECF

No. 27 is GRANTED. Defendants’ are directed to file an amended answer no

later than June 7, 2019.

                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
